UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) [x] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended:September 28, 2013 or [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:000-03905 TRANSCAT, INC. (Exact name of registrant as specified in its charter) Ohio 16-0874418 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 35 Vantage Point Drive, Rochester, New York 14624 (Address of principal executive offices) (Zip Code) (585) 352-7777 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [x] The number of shares of common stock, par value $0.50 per share, of the registrant outstanding as of November 7, 2013 was 6,684,161. Page(s) PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements: Statements of Income for the Second Quarter and Six Months Ended September 28, 2013 and September 29, 2012 1 Statements of Comprehensive Income for the Second Quarter and Six Months Ended September 28, 2013 and September 29, 2012 2 Balance Sheets as of September 28, 2013 and March 30, 2013 3 Statements of Cash Flows for the Six Months Ended September 28, 2013 and September 29, 2012 4 Statement of Shareholders’ Equity for the Six Months Ended September 28, 2013 5 Notes to Consolidated Financial Statements 6-9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10-16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 17 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 6. Exhibits 18 SIGNATURES 19 INDEX TO EXHIBITS 20 PART I.FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS TRANSCAT, INC. CONSOLIDATED STATEMENTS OF INCOME (In Thousands, Except Per Share Amounts) (Unaudited) (Unaudited) Second Quarter Ended Six Months Ended September 28, September 29, September 28, September 29, Distribution Sales $ Service Revenue Total Revenue Cost of Distribution Sales Cost of Services Sold Total Cost of Revenue Gross Profit Selling, Marketing and Warehouse Expenses Administrative Expenses Total Operating Expenses Operating Income Interest and Other Expense, net 68 51 72 98 Income Before Income Taxes Provision for Income Taxes Net Income $ Basic Earnings Per Share $ Average Shares Outstanding Diluted Earnings Per Share $ Average Shares Outstanding See accompanying notes to consolidated financial statements. 1 TRANSCAT, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In Thousands) (Unaudited) (Unaudited) Second Quarter Ended Six Months Ended September 28, September 29, September 28, September 29, Net Income $ Other Comprehensive Income (Loss): Currency Translation Adjustment 1 6 1 1 Unrecognized Prior Service Cost, net of tax 9 13 18 ) Unrecognized Gain on Other Asset, net of tax 21 11 17 7 31 30 36 ) Comprehensive Income $ See accompanying notes to consolidated financial statements. 2 TRANSCAT, INC. CONSOLIDATED BALANCE SHEETS (In Thousands, Except Share and Per Share Amounts) (Unaudited) September 28, March 30, ASSETS Current Assets: Cash $ $ Accounts Receivable, less allowance for doubtful accounts of $85 and $118 as of September 28, 2013 and March 30, 2013, respectively Other Receivables Inventory, net Prepaid Expenses and Other Current Assets Deferred Tax Asset Total Current Assets Property and Equipment, net Goodwill Intangible Assets, net Other Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts Payable $ $ Accrued Compensation and Other Liabilities Income Taxes Payable 79 Total Current Liabilities Long-Term Debt Deferred Tax Liability Other Liabilities Total Liabilities Shareholders' Equity: Common Stock, par value $0.50 per share, 30,000,000 shares authorized; 7,371,153 and 7,423,507 shares issued and outstanding as of September 28, 2013 and March 30, 2013, respectively Capital in Excess of Par Value Accumulated Other Comprehensive Income Retained Earnings Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See accompanying notes to consolidated financial statements. 3 TRANSCAT, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Six Months Ended September 28, September 29, Cash Flows from Operating Activities: Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Gain on Disposal of Property and Equipment ) - Deferred Income Taxes ) ) Depreciation and Amortization Provision for Accounts Receivable and Inventory Reserves 95 Stock-Based Compensation Expense Changes in Assets and Liabilities: Accounts Receivable and Other Receivables Inventory ) ) Prepaid Expenses and Other Assets ) ) Accounts Payable ) 71 Accrued Compensation and Other Liabilities ) Income Taxes Payable ) ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Purchases of Property and Equipment ) ) Proceeds from Sale of Property and Equipment - Business Acquisition - ) Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities: Proceeds from Revolving Line of Credit, net Payments of Contingent Consideration - ) Issuance of Common Stock Repurchase of Common Stock ) - Net Cash Provided by Financing Activities 32 Effect of Exchange Rate Changes on Cash 50 (4
